Laramoee, Judge,
delivered the opinion of the court:
These cases present the same questions which the court considered and answered in the case of Union Pacific Railroad Company v. United States, 125 C. Cls. 390. A reconsideration of the question of classification of the articles as “bombs or mines” under item 1820 of Consolidated Freight Classification No. 16, leads us to the same conclusion. The facts are the same and no purpose would be served by reciting again the historical facts in our former opinion and the facts in the instant case.
The Government’s contention that these cases should be suspended pending the referral to the Interstate Commerce Commission for a determination as to the reasonableness of the rates, is without merit. The statute of limitations has run against the Government’s right to have the reasonableness determined. A. J. Phillips Company v. Grand Trunk Western Railway Company, 236 U. S. 662; Midstate Horticultural Co., Inc. v. Pennsylvania Railroad Co., 320 U. S. 356; United States v. Director General, 80 I. C. C. 143, 150-151; United States v. Southern Railway Company, 286 I. C. C. 203.
The defendant contends that a question of fact exists as to whether the plaintiffs Bangor and Aroostook Railroad Company and Seaboard Air Line Railroad Company are estopped from claiming the higher rate. The defendant says these plaintiffs are estopped from recovering the higher rate for some of the shipments because the Official Classification Committee, which is “a creation of the railroads,” on November 23, 1943, orally and subsequently in writing, informed the Army that the proposed shipments without bursters or fuses were not dangerous and ruled that they should be rated by analogy as empty aerial bombs under item 1895, which was a lower rate than item 1820. This ruling was subsequently rescinded and admitted to be a mistake by the Committee and also by the defendant in the *117Union Pacific Railroad case, supra. We do not see bow the defendant could reasonably have been misled or injured by the ruling, especially when the plaintiffs promptly billed the defendant at the first-class rate and the defendant paid that rate and continued to make the shipments at that rate. Moreover, the only cases cited by the defendant on the availability of the defense of estoppel to the Government in these railroad cases are Oregon-Washington Railroad & Navigation Company v. United States, 255 U. S. 339 and Western Pacific Railroad Company v. United States, 255 U. S. 349. Both of these cases involved the acceptance by the railroad of shipments at the lower rate and gross acquiescence in the shipments at that rate. The Supreme Court held that the railroads were precluded from recovering the higher rate because of their gross acquiescence. There is no acquiescence in these cases. The railroad billed and was paid the higher rate and suit was commenced shortly after the Government set off the sums here in suit against money otherwise due the plaintiffs. See St. Louis, Brownsville & Mexico Railway Company v. United States, 268 U. S. 169.
Plaintiffs’ motions for summary judgment are granted. Judgment will be entered for The Western Pacific Railroad Company in the amount of $14,280.06. Judgment in Bangor and Aroostook Railroad Company and Seaboard Air Line Railroad Company is suspended pending the filing of a stipulation of the exact amount due, or upon failure of filing a stipulation within 45 days the cases will be referred to a commissioner of this court for a report on the amounts due.
It is so ordered.
Whitaker, Judge, and Littleton, Judge, concur.